Exhibit 21 SUBSIDIARIES OF THE REGISTRANT The Registrant’s principal subsidiaries are listed below.In addition, the Registrant has approximately 179 subsidiaries engaged in similar operations that are not required to be listed pursuant to SEC rules. Name Location of Formation Connecticut Storage Fund California Diversified Storage Fund California PS Co-Investment Partners California PS Illinois Trust Delaware PS Insurance Company – Hawaii, Ltd. Hawaii PS Orangeco, Inc. California PS Partners, Ltd. California PS Tennessee, L.P. Tennessee PS LPT Properties Investors Maryland PSA Institutional Partners, L.P. California PSAC Development Partners, L.P California PSAF Development Partners, L.P California Public Storage Institutional Fund California Public Storage Institutional Fund III California Secure Mini Storage. Minnesota Shurgard Michigan, L.P Delaware Shurgard Storage Centers LLC Delaware STOR-Re Mutual Insurance Corporation Hawaii Storage Trust Properties, L.P. Delaware SSC Evergreen LLC Delaware SSC Property Holdings LLC Delaware The Registrant directly or indirectly owns 100% of the subsidiaries listed above except for STOR-Re Mutual Insurance Corporation and Storage Trust Properties, L.P., of which the Registrant owns approximately 91% and 99%, respectively.
